
	
		II
		111th CONGRESS
		1st Session
		S. 768
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2009
			Mr. Udall of New Mexico
			 (for himself, Mr. Bingaman,
			 Mr. Bond, Mr.
			 Inouye, Mr. Kerry,
			 Mr. Levin, Mr.
			 Udall of Colorado, and Ms.
			 Landrieu) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To grant the Congressional Gold Medal to the soldiers
		  from the United States who were prisoners of war at Bataan during World War
		  II.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)By April 1942, nearly 12,000 soldiers from
			 the United States and 67,000 soldiers from the Philippines based at Bataan,
			 Philippines, had bravely and staunchly fought off enemy attacks for more than 4
			 months under strenuous conditions that resulted in starvation and
			 disease.
			(2)By maintaining their position and engaging
			 the enemy for as long as they did, the soldiers at Bataan were able to redefine
			 the momentum of the war and provide other United States and Allied forces
			 throughout the Pacific with time to plan and prepare for subsequent crucial
			 battles.
			(3)On April 9, 1942, Major General Edward King
			 surrendered the soldiers from the United States and the Philippines into enemy
			 hands.
			(4)Over the next week, the soldiers from the
			 United States and the Philippines were taken prisoner and forced to march 65
			 miles without any food, water, or medical care in what came to be know as the
			 Bataan Death March.
			(5)During this forced
			 march, thousands of soldiers died, either from starvation, lack of medical
			 care, sheer exhaustion, or abuse by their captors.
			(6)Within the first 40 days at Camp O’Donnell,
			 1,600 more prisoners from the United States died.
			(7)The conditions at
			 the camp were substandard, leading to increased disease and malnutrition among
			 the prisoners.
			(8)On June 6, 1942, the prisoners from the
			 United States were transferred to Cabanatuan, north of Camp O’Donnell.
			(9)In July 1942, all prisoners from the
			 Philippines were paroled.
			(10)The prisoners who
			 remained in the camps suffered from continued mistreatment, malnutrition, lack
			 of medical care, and horrific conditions.
			(11)The prisoners who remained in these camps
			 were liberated in 1945.
			(12)Over the subsequent decades, these
			 prisoners formed support groups, were honored in local and State memorials, and
			 told their story to all people of the United States.
			(13)Many of these soldiers have now passed
			 away, and those who remain continue to tell their story.
			(14)The people of the United States are forever
			 indebted to these men for—
				(A)the courage they demonstrated during the
			 first 4 months of World War II in fighting against enemy soldiers; and
				(B)the perseverance they demonstrated during 3
			 years of capture, imprisonment, and atrocious conditions, while maintaining
			 dignity, honor, patriotism, and loyalty.
				2.Congressional
			 Gold Medal
			(a)Award
			 AuthorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the award, on behalf of the Congress, of a single
			 gold medal of appropriate design in honor of the soldiers from the United
			 States who were prisoners of war at Bataan, collectively, in recognition of
			 their personal sacrifice and service to their country.
			(b)Design and
			 StrikingFor purposes of the
			 award under subsection (a), the Secretary of the Treasury (hereafter in this
			 Act referred to as the Secretary) shall strike the gold medal
			 with suitable emblems, devices, and inscriptions, to be determined by the
			 Secretary.
			(c)Smithsonian
			 Institution
				(1)In
			 GeneralFollowing the award
			 of the gold medal in honor of the prisoners of war at Bataan under subsection
			 (a), the gold medal shall be given to the Smithsonian Institution, where it
			 shall be displayed as appropriate and made available for research.
				(2)Sense of the
			 CongressIt is the sense of
			 the Congress that the Smithsonian Institution should make the gold medal
			 received under paragraph (1) available for display at other locations,
			 particularly such locations as are associated with the prisoners of war at
			 Bataan.
				3.Duplicate
			 Medals
			(a)Striking of
			 duplicatesUnder such
			 regulations as the Secretary may prescribe, the Secretary may strike duplicates
			 in bronze of the gold medal struck under section 2.
			(b)Selling of
			 duplicatesThe Secretary may
			 sell such duplicates under subsection (a) at a price sufficient to cover the
			 costs of such duplicates, including labor, materials, dies, use of machinery,
			 and overhead expenses.
			4.National
			 MedalsMedals struck pursuant
			 to this Act are National medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.Authorization of
			 Appropriations; Proceeds of Sale
			(a)Authorization of
			 AppropriationsThere is
			 authorized to be charged against the United States Mint Public Enterprise Fund,
			 an amount not to exceed $30,000 to pay for the cost of the medal authorized
			 under section 2.
			(b)Proceeds of
			 SaleAmounts received from
			 the sale of duplicate bronze medals under section 3 shall be deposited in the
			 United States Mint Public Enterprise Fund.
			
